Case 3:16-cr-00440-WHA Document 218 Filed 04/20/20 Page 1 of 33

KEKER, VAN NEST & PETERS LLP
LAURIE CARR MIMS - # 241584
Imims@keker.com

FRANCO MUZZIO - # 310618
fmuzzio@keker.com

DEEVA SHAH - # 319937
dshah@keker.com

633 Battery Street

San Francisco, CA 94111-1809
Telephone: 415 391 5400
Facsimile: 415 397 7188

Attorneys for Witness LinkedIn

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
Vv.

YEVGENIY ALEKSANDROVICH
NIKULIN,

Defendant.

 

 

Case No. CR 16-00440 WHA
DECLARATION OF GANESH
KRISHNAN IN SUPPORT OF MOTION
TO MODIFY TRIAL SUBPOENA

Judge: Hon. William H. Alsup

Date Filed: October 4, 2016

MAY NOT BE EXAMINED WITHOUT COURT ORDER—CONTAINS MATERIAL FROM
CONDITIONALLY SEALED RECORD

 

 

 

DECLARATION OF GANESH KRISHNAN IN SUPPORT OF
MOTION TO MODIFY TRIAL SUBPOENA
Case No. CR 16-00440 WHA

1380175

 
Case 3:16-cr-00440-WHA Document 218 Filed 04/20/20 Page 2 of 33

I], Ganesh Krishnan, declare:

I. 1 am a former employee of LinkedIn Corporation (“LinkedIn”) and the
government has subpoenaed me to serve-as a trial witness in this matter. | have knowledge of the
facts set forth herein, and if called upon as a witness, I could testify to them competently under
oath.

2. I live in the City of Fremont in Alameda County, California, with my wife and
children. I was employed at LinkedIn from October 2010 to May 2016. During that time, |
served as the company’s Head of Security and Privacy Engineering and was involved in the
company’s investigation and response to a data breach that occurred in 2012. I understand that
the government has alleged Yevgeniy Nikulin is responsible for that breach.

3. The government subpoenaed me to testify in Mr. Nikulin’s criminal trial on
December 16, 2019. I have never met or even seen Mr. Nikulin, and I have no knowledge as to
whether he is the individual responsible for the 2012 data breach that I investigated during my
employment at LinkedIn.

4, In late December last year, | traveled to the East Coast with my family to spend the
holidays in New York City. On Christmas Eve, I suffered a seizure. After my wife called
9-1-1, paramedics transported me to an emergency room at Tish Hospital in Manhattan. | then
underwent several hours of testing and monitoring during which doctors investigated the cause of
my seizure. They were unable to make a determination as to its cause and told me that, when I
returned home to California, | would need to have follow-up appointment(s) with a neurologist to
undergo further testing, including an assessment as to whether I have epilepsy.

5. | am attaching the medical report that | received upon my discharge from the
hospital as Exhibit A to this declaration. The report confirms that I suffered a new onset seizure
of “unknown cause” and instructs me to schedule an appointment with a neurologist as soon as
possible. The report also notes that, because seizures are “not predictable,” I should avoid doing
anything that could harm to me or another person if | were to suffer another seizure.

6. On February 10, 2020, I visited a neurologist to evaluate my medical condition and

find out why I had a seizure in December. The neurologist recommended that I undergo high-
I

 

 

 

DECLARATION OF GANESH KRISHNAN IN SUPPORT OF
MOTION TO MODIFY TRIAL SUBPOENA
Case No. CR 16-00440 WHA
1380175

 
Case 3:16-cr-00440-WHA Document 218 Filed 04/20/20 Page 3 of 33

resolution magnetic resonance imaging (MRI) and electroencephalogram (EEG) examinations of
my brain. I was in the process of scheduling the examinations in mid-March when local
governments issued shelter-in-place orders in response to the COVID-19 crisis. I expect to
complete the examinations as soon as the shelter orders are lifted.

7. Before my experience in December, | had never had a seizure. The experience has
caused a great deal of concern and stress for me and my family. Since the outbreak of COVID-
19, my concern regarding my undiagnosed medical condition has grown significantly.

8. Recent guidance from the CDC identifies “epilepsy” and “seizure disorders” as
underlying medical conditions that may increase the risk of severe harm from COVID-19. Iam
including a recent CDC report on this issue as Exhibit B to this declaration. I am particularly at
risk of serious complications due to my medical condition given that it has not yet been fully
diagnosed and therefore I do not have access to seizure-preventing medication.

9, Furthermore, a report from the Mayo Clinic, which I am including as Exhibit C,
suggests that individuals that have neurological conditions like epilepsy are also “susceptible to
increased seizures as a result of growing stress and anxiety over the pandemic.” | believe that the
stress caused by having to testify in a public courthouse during this pandemic could cause me to
suffer another seizure.

10. Given these circumstances and my current health condition, my neurologist
informed me that | should avoid travel and public gatherings “while the shelter in place orders are
in effect during this pandemic” when I reached out to him regarding the possibility of me
testifying before the local shelter orders are lifted. I am including copies of my recent
communications with my neurologist as Exhibit D to this declaration.

11. Due to my concerns regarding my health, I have strictly followed the applicable
shelter-in-place orders since their issuance in mid-March. I have avoided all unnecessary travel
outside of my home and all public gatherings of any form. I am currently terrified that I could
potentially expose myself to the coronavirus by traveling to a courthouse in San Francisco and

testifying publicly during the current pandemic. | am also extremely concerned that I could

2

 

 

 

DECLARATION OF GANESH KRISHNAN IN SUPPORT OF
MOTION TO MODIFY TRIAL SUBPOENA
Case No. CR 16-00440 WHA
1380175

 
 

Se

ae

26
27
28

a

 

 

Case 3:16-cr-00440-WHA Document 218 Filed 04/20/20 Page 4 of 33

 

become a carrier of ihe coronavirus and unknowingly tranamit if to my wife and school-aged

| children.

12. Lam aware that the Goverment intends to request that | give testimony im this

 

cave through a remote deposition instead of requiring me to come to the courthouse in person.

  

‘This is my profi cause 1 would allow ote bo avoid the risks associated with COVID-19

while also alleviating the atress thai this situation has caused as soon as possible. Alternatively, |

 

 

would also be willing to testify at the trial remotely through the Zoom videoownferencing

program.

Excouted on April 16, 2020, in Fremont, California.

| declare under penalty of perjury that the foregoing is true and correct,

 

3
DECLARATION OF GANESH KRISHNAN IN SUPPORT OF
MOTION TO MODIFY TRIAL SUBPOENA
Case No, CR 16-00440 WHA

PER TS

 

 

 
Case 3:16-cr-00440-WHA Document 218 Filed 04/20/20 Page 5 of 33

Exhibit A
Case 3:16-cr-00440-WHA Document 218 Filed 04/20/20 Page 6 of 33

 

 

 

 

 

   
 
 

doe urnent

 
   
  
      
  
 

le Schedule a an apnol
Ss soon as possible for visit

 

 

Ww at's Next -

Loniconi hee ne lips Ona appointments scheduled, - oo

        

 
     

 

Patient Demographics

ANGIE: Prong Oe Addie

S78 yornpa Way 650-406- 78 1.

FREMONT CA | (Home) Q

H4ASag 650-906. 7812
ee (Mabie)

    

     
 
     
    
 

to call ie :

You ! wil get a a fal from ¢ 0

 

Your Medi canon List

You have not been n prescribed any. medica jons.

 

Ganesh Krishnan (MRN: 14542638) (CSN: 779357050) « Printed
Case 3:16-cr-00440-WHA Document 218 Filed 04/20/20 Page 7 of 33

 

eOun eauies
fad

 

 
Case 3:16-cr-00440-WHA Document 218 Filed 04/20/20 Page 8 of 33

4 ds = : :
pene Chel the trentiag haalihcare

 
Case 3:16-cr-00440-WHA Document 218 Filed 04/20/20 Page 9 of 33

 

 

He

 
Case 3:16-cr-00440-WHA Document 218 Filed 04/20/20 Page 10 of 33

 
Case 3:16-cr-00440-WHA Document 218 Filed 04/20/20 Page 11 of 33

 

 

 

 

 

 

 

 

jan of

 
Case 3:16-cr-00440-WHA Document 218 Filed 04/20/20 Page 12 of 33

 

voted to exscallan

 

 
Case 3:16-cr-00440-WHA Document 218 Filed 04/20/20 Page 13 of 33

 

 

ad ihe WY Langan
sy oe

 
16-cr-00440-WHA Document 218 Filed 04/20/20 Page 14 of 33

Case 3

 

 

 

 

 

 

 

 
Case 3:16-cr-00440-WHA Document 218 Filed 04/20/20 Page 15 of 33

Exhibit B
 

Background

When a novel virus with pandemic potential emerges,
nonpharmaceutical interventions, which will be called
community mitigation strategies in this document, often
are the most reaclily available interventions to help slow
transmission of the virus in communities. Community
mitigation is a set of actions that persons and communities
can take to help slow the spread of respiratory virus
infections. Community mitigation is especially important
before a vaccine or drug becomes widely available.

The following is a framework for actions which local and
state health departments can recommend in their
community to both prepare for and mitigate community
transmission of COVID-19 in the United States. Selection and
implementation of these actions should be guided by the
local characteristics of disease transmission, demographics,
and public health and healthcare system capacity.

Goals

The goals for using mitigation strategies in communities
with local COVID-19 transmission are to slow the
transmission of disease and in particular to protect:

° Individuals at increased risk for severe illness, including
older adults and persons of any age with underlying
health conditions (See Appendix A)

* The healthcare and critical infrastructure workforces

These approaches are used to minimize morbidity and

mortality and the social and economic impacts of COVID-19.

individuals, communities, businesses, and healthcare

organizations are all part of a community mitigation strategy.

These strategies should be implemented to prepare for and

when there is evidence of community transmission. Signals of

ongoing community transmission may include detection of

confirmed cases of COVID-19 with no epidemiologic link to

travelers or known cases, or more than three generations of

transmission,

implementation is based on:

* Emphasizing individual responsibility for implementing
recommended personal-level actions

* Empowering businesses, schools, and community
organizations to implement recommended actions,
particularly in ways that protect persons at increased risk of
severe fliness

* Focusing on settings that provide critical infrastructure or
services to individuals at increased risk of severe illness

* Minimizing disruptions to daily life to the extent possible

 

CS 3180-A WBA 2020

G

e

«

®

 

uiding principles

Each community is unique, and appropriate mitigation
strategies will vary based on the level of community
transmission, characteristics of the community and their
populations, and the local capacity to implement strategies
(Table 1).

Consider all aspects of a community that might be
impacted, including populations most vulnerabie to severe
iliness and those that may be more impacted socially or
economically, and select appropriate actions.

Mitigation strategies can be scaled up or down depending
on the evolving local situation.

When developing mitigation plans, communities should
identify ways to ensure the safety and social well-being of
groups that may be especially impacted by mitigation
strategies, including individuals at increased risk for

severe illness.

Activation of community emergency plans is critical for
the implementation of mitigation strategies. These plans
may provide additional authorities and coordination
needed for interventions te be implemented (Table 2).

Activities in Table 2 may be implemented at any time
regardless of the level of community transmission based
on guidance on from local and state health officiais.

The level of activities implemented may vary across the
settings described in Table 2 (e.g., they may be at a minimal/
moderate level for one setting and at a substantial level for
another setting in order to meet community response needs).

Depending on the level of community spread, local and state
public health departments may need to implement
mitigation strategies for public health functions to identify
cases and conduct contact tracing (Table 3), When applied,
community mitigation efforts may help facilitate public
health activities like contact tracing

 
 

Table 1. Local Factors to Consider for Determining Mitigation Strategies

 

Epidemiology

Community
Characteristics

 

_ Healthcare capacity

Level of community transmission (see Table 3)
Number and type of outbreaks (e.g., nursing homes, schools, etc.)
Impact of the outbreaks on delivery of healthcare or other critical infrastructure or services

Epidemiology in surrounding jurisdictions

 

Size of community and population density

Level of cormmunity engagement/support

Size and characteristics of vulnerable populations
Access to healthcare

Transportation (e.g., public, walking)

Planned large events

Relationship of community to other communities (e.g., transportation hub, tourist destination, etc.)

 

Healthcare workforce

Number of healthcare facilities (including ancillary healthcare facilities)
Testing capacity

Intensive care capacity

Availability of personal protective equipment (PPE)

 

Public health capacity

 

Public health workforce and availability of resources to implement strategies

 

Available support from other state/local government agencies and partner organizations

 
16-cr-00440-WHA Document 218 Filed 04/20/20 Page 18 of 33

Case 3

 

 

 

 

 

 

 

 

“SPRIOLZO PBOO] LOA, AQURPINS 0} Fuipsoase
(SOINSO]S YIGA. 1O/puUL wootss “2'9) SOAR
ouynos ur suondnusip 0} Wdepe pue juawaacu

SWUNWUUWOD TLE] PPNOYs SfRNPIAIPUE [Ty
‘goad ojut uzyd ppoyasnoy ind oj anuruo)

“SauMseau
Atajoid pruosiad asuorid Oo} anuiuo’)

(UOHPULIOTUL TRIO} IONUOU OF anagqUE}

&

&

 

 

jelueysqns

61-GIAOD

{QAR Suipnpoul ‘sainsodxa
jequaiod jo Suowenits 3H 40 sduLayyed
SuIploar puv atwuoy we Furteys sapisuoo pynoys

SSOUT]T BIDAIS JO YSL pase

 

QING YB sPVNpAIpuy

“uoroe on upd proyasnay ind oF anuiuoD

“saunseauu
anunue5

3

Jajord peuossac oayoeid ay

 

“Apumimwos mod ul 6T-CH AOD
INOGR UOUBULMOLUL BOO] IOHUGL O] ANUTUOD

‘Siaquial proyasnoy Jo saovpdypiom /sjooyos
JO} supjd suionerado Aoussiowe Noge MOUy oe

“SJUDAD JO LOTTRITINUvd O4
qdepr 0} Moy ‘spaau arropyiya jnoge
Op O] Tey “ysoaraya] OF suvyd ysipqeisy «

‘{SEDYIOM-O9 “SPU “ATR ea
SIAYIO YEA SPROLUNUTWIOD OF SABA YSTTGRIST

QIQISSOd J] PILDAT]OP pool 498 0}

MOU MOUS “S[RDUISSA JaYy]O puke poo]

“SUOLBIIPAUL IOUNOD IU] JOAO pu
uonduosaid jo <jddns yaam~-z 1apisuo0g «

“APUNUNUOD IYI UL GI-CULAQD 0} anp saaroe
Apiep jo uondnasip JO pjoyssnoy ayy ul ssauyyt
jo aso ul uorse jo uejd ppoyasnoy e ayRalj oe

“‘(Aprep
saonjins poysnol Apuonbayy ava “syanbie
Aroyes idso4 “SuULYSBAAPURY “NSIS UdYyA, aWoY AVIS

“S'a) samseaut satpajoid yeuosiad quauiaydiuy

“SYRT P|MOYS 9]QRIQUINA JIB OYM PUR Ysit
~USIY Ye asoy] SaIMSeaUl [BUOTPpe TY WOUy ae

SIOJISEA YUU] «
AWUNGMUOS Og) UT ]UaTUDAOU WUT «

HSIA BJO SOUBADE

UL aDLLLO S$ raprAoid ered ypyray mod pn]

MOIS ore TOK WAY dtOY ARIS
ayewoiduts pf Op Oo} yy pue
6I-CIAGD Jo surojdwAs pur sudis ayy MOUN oe

“SASP2 GI-CIEAQ JO Spuadl [B30] PUB KI-CGIAQD
UO UOLPUIOFUT FRI0] PUL] O}] STAY AN BOUN e

 

JO JOVCUY 16 VOLSStLESUET] AT]UNUIOIOD JO [eaa] AQ pux Sunjas A

 

[eLUIET|AY 0} SUON

G SSa]elys woe

 

«61-GIAOD
Jo peoids saouaiiedxe

AVUNUULEOS
INOA ZI 40 “TI

s]as soqiuaur Apres
% 40 MOA fl ‘ouedaid
07 op uvo nod JEU AA,,
SUOL] 1B SoU
pus spenplAlIpay

 

 

Wn APURLOD "7 Bquy

 

 

 
16-cr-00440-WHA Document 218 Filed 04/20/20 Page 19 of 33

Case 3

 

 

‘ajqiseal #1 Suiuieay aduelsip juauajdu]

“SjENDIAIDUL ysU-YHIY jo UONed Died
yum asou} Apenoried ‘sucyebaiGuod
Pd]eIDOsse-jOOUDS Jo UDEyOoUeD

“WUSISSIUSSGe JUBPNIS JO/Pue yes
go asnenaq io sinseau sAllUBAIC e Se Jayla
‘SIESSILUSID (OOUDS WI9}-J3HUd] JO/NUe Japeoig

 

wy

jenuejsqns

 

“‘Buiuieay-a ‘Husted 8dUuejsIp 10}
sued yenpiaipul Buguaweyjduui sapisuod pynoys
SSSU[}! SIBATS JO YS Paseasou! je SJUBPMS

“Bujpes) pejuos

pue Buiueals 1oy (Sjuapnis/yels ul sased

1} 63) papeau se salHAloe Je(ndundeKxa
PUR JOOYIS JO] STESSTUISID Wd]-LIOUS

 

AG Isea}
H) S4OLSIA Due ‘YeTs ‘sjuapNis jo (Guwea0s
wojdwAs Aroyendsa: pue aiunjeisdwua}
“Ba) syDayd Yeey 4e]nBal wpisuoy

sbunyes
SWOS U! BLU d}-8 10 BDURISID JeDISUOD «

SUOHDEII} Uf JOOUDS-Ja}U UUW «

(sawn jessiusip/Ajue 'ssadas 1866035
“6'a} Guixius aanpai 0} sajnpsuds ieyy «

‘Bupsayjeb sad saapuaye
jo JOQUINU BU] HW} pue ‘(salquuasse “Bra)
sBupayyeb absey jo Aduanbay ay} sonpay «

sounsesui Hulueysip jeies Juswuad

 

i

a}elapow 0} JEUWIUIYY

 

“sBurpjing ul ajqepleae
Ayppeai aie sayddns auaiBbAy puey sunsuy

‘Ajiep sedepans
payono) Ajjuanbad WajuIsIp pue URa]D

‘(ayanbiys Ajojesidsas ‘Burysempuey ‘921s
uaym awoy Aejs “Bra} sjuspnis/jjeis Buowe
saunseaw aajpaloid jeuosied esHeinosuy

“QH ueuMm

BUOY AB]S OF LIS MOJJe 0} SUOI]GO BARA] YDIS
aatwund-uou apfroid pynoys sjooyrs) ssaulfi
jo Sid} BI\sjulupe JOOS AOU DUe DIS UaYM
awoy Aejs 0] sjuapnys pue yjels eHeinoduy

‘peaids Allunwiu0d JO Sase> paseq-jooyps ae
21943 4] awOY Ae}s 0} uel e BABY pynoys
SSSU{}] D1BATS JOJ YSU PSseasdul je YjeIS «

“peaids Ayunuiwios ic jOOYIS

jo ased ut awoY Aels pynoys s3uapnys

SSO} ABUJBYM JaplAcid ased YYRay

HU] ULM SSNISID PjNoys ssauyf! a1dAas
JO} YSLE DSSCIIUI Te UBIPNUD JO susie «

‘edu

40 UOISSIWUSULI] 6 L-GIAOD 40 SJSAa] SleuspOW
S] S18y} j! SODAIaS [2UONINPS sAladaI

JO YiOM OF aNUIUOD OF WSU] JO) sueld dojeaap
pue SSOUj}! BIBARS JO Ysa PaseasU! Je Be OM
JjOls 10 SJUSPNJs ae ajay] JauIsUM ajeNnjenq

ajgepene jou si auc j) uejd dojaaap

JO (ajqiseay yi Bupuiezay sdueqsip ‘saunseew
6uiuejsip jeinos jo uojeluewajdun Buipryaun
uejd sucneiado Asuabiaius aiepdn pue mainey

‘BYS BEDPP!UdD/AOOUDS Je DeUC}GwAS
BUI HEIS 10 SLUSPNIS YF OP O] JeEUM PUe
6L-CHAOD JO SuloiduiAs pue subs eu mouy

"88829 6 L-GIAOD JO SPUBA Je29] PUR 6 L-CIAOD
UO UONEWUOJU [220] PUL] O} B13UM MOLY

 

jewLiyy 04 UN

 

ABL-CAIAOD .

fo peaids Bulpusyedxe

S| AMUNWIUWOD au] f! JO

‘6L-CHACD JO Sask sey

AYPBEL AO JOOYIS BU

Ht ‘6L-CIAOD 10} auedaid
O01] OP UBD SONISISAIUN |
pue saBayjoo pue
‘S}OOUDS 7 1-} ‘SBLIDRL
SJeESpIUS FEUAA,
BAVIPPILI/SOOYUIS |

 
16-cr-00440-WHA Document 218 Filed 04/20/20 Page 20 of 33

Case 3

 

 

{ABD 4ad | JO

“Apes JO BuUNUEIEND JO BINSO— LWWd}1BHU07 «|

jeijueysqns

 

 

IAYAUH AO PDUISBY oe |

“‘Buldes} pe]UOD puke Husura[o joy
(219UMAS|A DAIL OUM STUAI[D JO SJUBPISSA ‘JJeIS
ul sased ji "6'a) papaau se saunsojo wud}-j0Us

“SIOUSIA PUR Wels ‘saepuazle jo Dulusesos
wojduw<s Asojesidsai pue sunjeiaduay

Gulusaz3s JUsWd}Cu! ‘SIONSIA WLUTy «

AWUNWIWOD jessuab 3u3 0} aunsodxe pul
pue Aqipoes ul Aeys Sluapisa: Bulaey apisudd «
deys peusexe uM suesHoud yur] «

(saw

ainjedap/jeaiue ‘A}Ale ‘jeauu 1866e45

az

“Bra} Ouixity aonpel 02 sajnpays selpy
(s}UBAR}LIOS
dnoi6 “B-3} sbursujeb abiel eanpey «

‘sounsea Hupuelsip [ei905 juawayduy

-ayesapouw Oo} [EWI

 

 

“sBurpjing |je ul ayqepene
Ajipeei oie soyddns aueiBAy puey sunsug

‘Ajiep sasejins payonoy Ajuanbes veal)

ayenbys Asojeuidsas ‘Burusempuey

‘DIS UBUM SeouaDISal U1 10 aOY Aegis Bra)
BIBUMAS]O BAI] OUM SIUAHD PUL SJUaPISad 'jjejs
Buowe saunseaw aanoajoid pouosiad aheinoduq

“ajGefeAe TOU Si

auo 4 upfd e dojaaap Jo (ssunseaw Bupuejisip
jeivos jO UOejUuaWwaldu Hulpnpul) ued
sucieiado Anuabiawus ajepdn pue maiaay

‘DRUID WAS BUI0IEG

J{OIS JO SLUBPISaz/sjUaIp |! Op O} JeyM pue
6L-CIAOD JO swioiduiAs pue suGis au} MOoUY
‘GE-CIAOD

UO UOHEUUOSU! FEIO] PUY, O] aU MOLY

[ELLY] 0} BUOY)

 

AGL-GIAGD
jo peaids Gulsuauadxe
SEAHUNLUWIOS OU] HO |
‘6L-CIAOD JO seseo sey
AWIDR] BUI 6 L-CGIAOD
Jo} siedaid of
Op UeD saqpoe 12UuM,, |
siuesGoid Aep
PNP pue soniye}
Sujal aoqies ‘saquyoey
Gulay parsissy

 
16-cr-00440-WHA Document 218 Filed 04/20/20 Page 21 of 33

Case 3

 

"249 ‘SMOYsapes}
‘SQDUSIBJUOD PSIOSUOdS-IOM [aIUeD

JBARTT HIOM JEN UOS50-U0U je UR

“Sjessiwusip
BILIPHYD/FOOUDS O} anp stwoy Aels Oo] paau
OUM Hels 10} SaImyOd aAea] aiqixey sinsug

{BIGISea; USM}
SLUSWUEB Ue WIOMAlIa} PSPUs}Xs JUSWaICW!

-yerueysqns

 

 

“(Biqisea; 41) sBuipying

Hupia}ua SIONSIA ue ies jo (Buiuaaios
wojdwids Asojezdsay pure ainjeiaduia}
“Hal sypaus yyeay ieinGai japisuod

"JBACI] ICOM FeNUasse-UOU NWT]

“(SUO}HDUN) OMe ye ‘Sbureaw
jyeys “B'3) sbuuaureb palejaiouiom abuey yw]

(D]S “WoO yed4G e UL DUN}
40; Buyosut ‘Sbuneew uossad-ur iuuy “6'9)
ade {COM ay] UL $]De]UOD jeido0s Huiseaid|g «

saynpayds yiom Buusbbes «

DUSYIOM Bul ie
SiByiOM Usamaq ededs jedisAud Buiseassul «
seunsealu Hupuelsip eos Juswajduy
“SSOUI}] B1BARS

JO ¥SL DeseosDUT ye spenpiaipul Aneinsgued
‘{aIQISed} USUM) YiOMAa{a} O} [els BHeuno Ug

 

a]e19pouw 0} JEWIUIYY

 

‘Buipying ul aqeyeae
Ajipeas aie sayddns auaibAy puey ainsugq

‘Aplep sazejins
payono} Ajuanbai Dajuisip pue ueafy

‘ayenbije Arojeuidsas ‘Buiusempuey
‘yo1s uaym awioy Aels “6'a) preys Buowie
saanseaw dayjpajoid yeucsiad sbeinosuy

“(Hue

DWOY ARIS 01 EIS MOE O} SUOIIGO BALD]

ys BAWLUNC-uUOU Sap/AdId PINOYS sa2e]dyxIOM)
YDIS USUM SLO] VI}SIUILUPR |adejdyiOM AjOU
pue awoy Aes 0} saadojdwe ebeinoouy

“SAINDSYIS YIOM
JO] Sayrecidde wes] ajewis je sapisuoy «
SUIO}dUuAS 6 1-CHAOD

yum aydoad joj saidyjod aaeay Aep-7 Japisuod «

 

seinyod yiomajal pue aaea| felsqry «

apnpul

oj sugid apejdyiom dojaaap 10 ‘alepdn ‘maiasy
“SUSOM

SU] ie DeWOTdWAS BUIOIEg Hels JPOP OF TeUM
pue GL-GIAOD 4o siuojdwiAs pue subis ay] MouYy

“S8S29 GL-CIAOD JO SPUBL }edO} Puke G1-GIAGD
UO LIGHEUWUOJUT /2DO} DUI O) 4s MOLY

jEWIUIVy 0] SUON

 

6 L-CIAOD

jo peaids Buipususedxs
s| AUNWILUOD

BUF} 40 '6L-CIAOD

fO SaSed Sey adejcdyiom
BYLH '6L-CIAOD

40j asedaid 0] OP

UD SSIBICAIOM IEUAA,
SIVICDO AR

 
16-cr-00440-WHA Document 218 Filed 04/20/20 Page 22 of 33

Case 3

 

sHuuayjeb paseg-ujiej pue ANUNUILUOD fadUeD «

_jeueysqns

“azis Aue JO

 

‘ajdoad of
ue} siowW jo SHupayied jaaues ‘suoneindod
ysi-uBiy araas Jey] suoieziueho 104

“sHurdnoi6 ayjewis 0} BAou! 10 (AyUNWWOD
ay} JO UOHSIOSIP ay] Je $1 pjoysaiyy YBnoyy
‘ajdoad g¢z< “6’a) sbuuaujeb able; jsnuey

‘saunsodxe pue sBunles dnoi6 Bun

SHUM (ul Bupmeypd ‘sjeau ‘SadAlas) aseasip
BIGASS JO NSE DBSPSIUl Je SHENPIAIDU! O] SBdIAIaS
yioddns Sulpiacid anunuod oj] sAem aulualeg

“sJUSASd JO OFDNe/OSPIA Hulrayjo sapisuoy «
“SSBUI]I BISADS JO YSU
PSSeasDUl Te S}IENPIAIPUL YIM suCeziuebic
Joy Ayeipadsa “(sadiyes snoibije.
‘uone6aiHuco dnoib “Ba) sanianpe sanpay «

 
 

Seunseetu HBuDueysip jenos juawajduy

a]es9pow 0} jewululyy

 

 

 

“Buipying ul ayqeyeae
Ajipea aie sayddns auaiBAy puey aunsug

“Ajep squiod Huuayjeb uoyeziuebio
ye sadepins pauano} Ajuanbay UeeyD

‘(anenbye Kojzesdsai

‘Burysempuey 291s uayM awoy Aes “6'9)

jyeys pue siaquuau/uoneziuesio Buowe
sainseaw aanoajoid jeuosiad abeinoou

“DIS UBUM SSOUtf]
jO siojeajsiujwipe uoneziuebio Ayou pue
atuoy Aejs O} Siaquidtu pue jeis sHesnodug

“SSOUlfi

BABASS JO YSU PSSRIIDU! JE SFENPLAINUI 10J
uoeapisuos Ayeedsa ‘uoeziuebio Su] 10}
suejd Apuabiewe dojaasp 10 ‘alepdn ‘maiaay

“(DPS ‘BBuUeISISSe ‘UDLSINO) BIGVISUINA JO YSU
yBiy le aye JeUL asoU] sales 0} SAM ayes AjUap]

‘HewoidwaAs suojeq
Aes /SIaquisw UoHeZUeHIO j1 Op OF Jeym pue
6 L-CIAOD 40 SwoVdUWAS Due subis 34) MOUY

‘S858 GL-CIADD iC Spua! jeI0] Pue GL-GIAOD
UO UOHBULOJU! BDO] DULY O] Blau MOUY

  

JEU] O] BUON

 

AGL-GIAOD |
jo peaids |
Buuayadxa sl
AYWUNURUOD dU} 40 |
‘6 L-CIAQD 10 sased |
SRY SUCIFEZIURBIO |
BUI M6 L-CHAQD 404
aiedaid 0] Op |
UED SUOHEZIURDIO |
JEUM,
suoneziuebio
paseq-upley
pue AyunUulo

 

 
Case 3

 

16-cr-00440-WHA Document 218 Filed 04/20/20 Page 23 of 33

‘Ajddns uo Buipuadsp Aqyinej ou) ul uaUM

yYSeUad2} B ILM O} ADH [fe Buuinbas iapisuoD

“sjuated jo siaquinu
aBie] 10) SBiIde} JO SUN LOYyod ysiygelsy «
| 40} Hoe} JO YSIQesz

sainpszoid jua6in-uou pue sala] faueD «

‘(yseuiaoe © Buea

BTYUM YIOM OF dOH DHeWOdWAS App]

Buimope “6:3) sabueud Aressazau jus wuajdui

Due died JO Spiepuels aAeUaye 0} Paf{qns
aq Aew jeu} suoieiado jo seaie Ayjuap) «

“uOIssHWuSUeL] paseg-Aloe, aoNpe|l 0} (AeD
ged | Jo wrwixelu “6°3) SIOUSIA FAWN 10 JDLISSH e

Jenueysqns —

 

‘saBenoys Guyyeys jo uoedionue ui syun
JOYLO UL BUPOM I0J GDH lez] $s013 0} UIBag

"yseuuanes 2 BuLieam ajiym x0OM 0}
dDH pesodxea dewoldwAse Bulmojje iapisu0D

‘Quel abins ‘Duy pazeuBbisep “6'a) swioyduAs
Asojesdsai YUM dH pue sjuaed jo siaquinu
abil] sa] Due syenjeaa o} sessavoid ysiyqeisy

“soHddns ggg ioyuow Ajay

“sjuaned pue doy Guowe ssauli
Asoyeijdsas pue wisivejussqe soyuow Apaoy

“SHSIA DUeDUyesyY

AleSSS39UUN LW O] sulDIpeuaje] pue ‘abeny
auoud ‘oop judy ‘abe3 jo} Supjed "Ha)
sajpoey Buuaqua aiojag abe] juawejduy

 

“Dye AUNDe} ay} UT JUSLUBAOW

JOUSIA BUILQUH ‘SJOLISIA 104 SyDau? WOIdWAS
/aanieisdius] epnpul pynod sabueyD ‘sjuaned
DUP ‘S}USDISA! "gO O} Saunsodxe pw sauLNy

0} S8jdNOd JONSIA 03 saBuey juaweajduy

 

  

 

“‘qeauie uodn aber) yeajue juaged
aiojoq abe} auoyd “6'a) ssaulpi Aioqesdsas
UUM sjuaijed ajejos! pue Ayuuap! Ajpides 0}
sapoes, Buaqzue oO} Joud aber) juawajduy

 

“suo aysed

4Om pue Buyoluow pepuawworas
juawajduy} pue ‘qdH pesodxe Ajjuap!
udWPedap Yyyeay jed0] UW UO UN[UOD Uy

“yDIS UdUM SLO] ejsHuIWIpe Aypoel siedyyEay
Ayou pue swoy Aels 0} ddH eHeinosuq

“(LUdYM aWoY APIS 0] ADH MOTE 0} SUdIIO
BARB] YDIS BAUNd-UOU aplagid pjnoys saiy9e}
Sleduyesy) sayod areal YSIS GDH ssossy

 

“SaIDOC JOLUSIA sassy

“‘pepaau ji gay jo ssaquinu Burseaisuy 10}
suejd pue gH Jo Buyojyuow 40} sueid ssassy

‘aSN Add eziwdo pue sayddns
(4dq) JUawdinbe sandejoid yeucsiad ssesse
‘sweiBoid 101]U0d UOHSasu! Ajyes ssassy

“SUSIA
aieduyeay Alessadsuun sdnpal O} aulipawajel
pue a6e14] aucud 10) SuiaysAs dojoaeq

“(Salyioe) ase Wel

-Huop/sawmoy Suisunu up io) swioy je sjusned
JOJ 3189 0} SUOISID|D 4:94] odds co) papasu
a2uepinG pue sjoo} YUM sueysAs Cue fsayyploes
a2) Uua]-Guoj pue satuioy Buisinu je pels
Bulpnpul [dOH]}) jeuucsied aiedyleay spiAdIg

 

 

 

S]}LIIPOUW O} |ELUIUIIA]

JELUILIA) 0] SUN

>

 

WABL-CIAQD |

jo peaids Buiuauadxe -
S| AWUNWIWOD |

OY} JE 40 '61-CIAOD |

JO SaSed Seu SoINyDe}
OU} 6 1-CIAOD |

Joy siedaic 02 Op

UD ‘SBIP[D@} Bed W9}
-Buol/seuioy Bujsunu
Buipnpul shunqes |
BieIYYesy JEYUM, -
(ypjesyays3 ‘quenedu -
{SSP PIO] VAL Wi9} |
-Huoy/sowoy Duisunu
“suenedino sapnpul)
Aepiaoid

aiesyypesy pue
SHUIN}SS BIRDIES

 

 
 

None to Minimal

_ Evidence of isolated cases or limited

_ community transmission, case

_ investigations underway, no evidence of
_ exposure in large communal setting,e.g.,
_ healthcare facility, school, mass

_ gathering.

Minimal to Moderate

Widespread and/or sustained
transmission with high likelihood or
confirmed exposure within communal
settings with potential for rapid increase
in suspected cases.

Substantial

Large scale community transmission,
healthcare staffing significantly
impacted, multiple cases within
communal settings like healthcare
facilities, schools, mass gatherings etc.

 

_« Continue contact tracing, monitor
and observe contacts as advised in
guidance to maximize containment
around cases.

: ¢ Isolation of confirmed COVID-19 cases
until no longer considered infectious
according to guidance.

° For asymptomatic close contacts
- exposed to a confirmed COVID-19
case, consideration of movement
restrictions based on risk level, social
distancing.

_« Monitoring close contacts should be

' done by jurisdictions to the extent
feasible based on local priorities and
resources.

« Encourage HCP to develop phone
triage and telemedicine practices.

/@ Test individuals with signs and
symptoms compatible with COVID-19.

'e Determine methods to streamline
contact tracing through simplified
data collection and surge if needed
{resources including staffing through
colleges and other first responders,
technology etc.).

 

e May reduce contact tracing if
resources dictate, prioritizing to those
in high-risk settings (e.g., healthcare
professionals or high-risk settings
based on vulnerable populations or
critical infrastructure).

e Encourage HCP to more strictly
implement phone triage and
telemedicine practices.

« Continue COVID-19 testing of
symptomatic persons; however, if
testing capacity limited, prioritize
testing of high-risk individuals.

 

¢ May reduce contact tracing if
resources dictate, prioritizing to those
in high-risk settings (e.g., healthcare
professionals or high-risk settings
based on vulnerable populations or
critical infrastructure).

« Encourage HCP to more strictly
implement phone triage and
telemedicine practices.

¢ Continue COVID-19 testing of
symptomatic persons; however, if
testing capacity limited, prioritize
testing of high-risk individuals.

 

 
 

Appendix A: Underlying medical conditions that may increase the risk of
serious COVID-19 for individuals of any age.

&

@

Blood disorders (e.g., sickle cell disease or on blood thinners)
Chronic kidney disease as defined by your doctor. Patient has been told to avoid or reduce the dose of medications because
kidney disease, or is under treatment for kidney disease, including receiving dialysis

Chronic liver disease as defined by your doctor. (e.g,, cirrhosis, chronic hepatitis) Patient has been told to avoid or reduce
the dose of medications because liver disease or is under treatment for liver disease.

Compromised immune system (immunosuppression) (e.g., seeing a doctor for cancer and treatment such as
chemotherapy or radiation, received an organ or bone marrow transplant, taking high doses of corticosteroids or other
immunosuppressant medications, HIV or AIDS)

Current or recent pregnancy in the last two weeks

Endocrine disorders (e.g., diabetes mellitus)

Metabolic disorders (such as inherited metabolic disorders and mitochondrial disorders)

Heart disease (such as congenital heart disease, congestive heart failure and coronary artery disease)

Lung disease including asthma or chronic obstructive pulmonary disease (chronic bronchitis or emphysema) or other chronic
conditions associated with impaired lung function or that require home oxygen

Neurological and neurclogic and neurodevelopment conditions [including disorders of the brain, spinal cord, peripheral
nerve, and muscle such as cerebral palsy, epilepsy (seizure disorders), stroke, intellectual disability, moderate to severe
developmental delay, muscular dystrophy, or spinal cord injury].

10
Case 3:16-cr-00440-WHA Document 218 Filed 04/20/20 Page 26 of 33

Exhibit C
Case 3:16-cr-00440-WHA Document 218 Filed 04/20/20 Page 27 of 33

COVID-19: Tips for people with neurologic issues, such as
epilepsy and seizure disorders

 

Though patients with chronic neurologic conditions like epilepsy (https:/Avww.mayoclinic. org/diseases-conditions/epilepsy/symptoms-
causes/syc-20350093) are not at increased risk to contract COVID-19, they are more susceptible to increased seizures as a result of growing
stress and anxiety over the pandemic.

"We know that stress increases the environment for seizures to occur," says Dr. Joseph Sirven
(https://Awww.mayoclinic.org/biographies/sirven-joseph-i-m-d/bio-20054078), a Mayo Clinic neurologist. "So with all that's going on in the world,
one can be at increased risk for seizures (https://www.mayoclinic. org/diseases-conditions/seizure/symptoms-causes/syc-203657 11)."

Dr. Sirven shares three recommendations to help patients with epilepsy or seizure disorders:

1. Reduce stress.
To reduce stress (https:/Avww.mayoclinic. org/tests-procedures/stress-management/about/pac-20384898), Dr. Sirven advises limiting
news to twice daily and taking time for relaxation.

2. Create a seizure action plan.
“| suggest that you talk to your neurologist or other provider, and develop a seizure action plan," says Dr. Sirven. "That means figuring
out in advance when should you call 911, when should you call the physician or provider about it, and when should you worry?"

3. Have all your medication on hand — both what you need for daily use and to aid in reducing stress.
"This may be the time to do the three-month prescription refill plan so that you have plenty of medication regardless and you don't have
to call anyone for any urgent refills of those prescriptions."

Watch: Dr. Sirven discusses neurological issues and COVID-19 (https://www.youtube.com/watch?v=WBLx6amgpxg).

 

Dr. Joseph Sirven - Tips for managing seizures, migraines and stress
Case 3:16-cr-00440-WHA Document 218 Filed 04/20/20 Page 28 of 33

 

 

 

 

Journalists: Broadcast-quality sound bites with Dr. Sirven are in the downloads at the end of the post. Please courtesy “Joseph
Sirven, M.D. / Neurology / Mayo Clinic."

For more information about COVID-19 and epilepsy, visit the Epilepsy Foundation (https:/Avww.epilepsy.com/) of America and view a
Facebook discussion (https:/Avww.facebook.com/EpilepsyF oundationofAmerica/?__tn__=%2Cd%2CP-R&eid=ARBCNEf-SInG8fcivb4-
6IfVNHBi1-fvnMxXH5SAWS3rJiY OJHocAr-U4Joxsjx8W8X0TMY mHOpf0tWGOYh) with Dr. Sirven.

 

For the latest updates on the COVID-19 pandemic, check the CDC (https://www.cdc.gov/coronavirus/2019-nCoV/index.html) website.
For more information and COVID-19 coverage, go to the Mayo Clinic News Network
(https:/newsnetwork.mayoclinic.org/category/covid-19/) and mayoclinic.org (https:/Awww.mayoclinic.org/coronavirus-covid-19?
_ga=2.47719663.932678200.1586011351-1899011583.1586011351).

#finfectious diseases (https://newsnetwork.mayoclinic.org/tag/infectious-diseases/) | ##Newsapp (https://newsnetwork.mayoclinic.org/tag/newsapp/)
#coronavirus disease 2019 (https://newsnetwork.mayoclinic.org/tag/coronavirus-disease-201 9/)

#COVID-19 (https://newsnetwork.mayoclinic.org/tag/covid-19/) | #daily (https://newsnetwork.mayoclinic. org/tag/daily/)

#Dr. Joseph Sirven (https://newsnetwork.mayoclinic.org/tag/dr-joseph-sirven/) #Epilepsy (https://newsnetwork.mayoclinic.org/tag/epilepsy/)
#MayoClinicFL (https://newsnetwork.mayoclinic.org/tag/mayoclinicfl/) | #Migraine Headaches (https://newsnetwork.mayoclinic. org/tag/migraine-headaches/)

#neurological issues (https://newsnetwork.mayoclinic.org/tag/neurological-issues/) #seizures (https://newsnetwork.mayoclinic. org/tag/seizures/)
Case 3:16-cr-00440-WHA Document 218 Filed 04/20/20 Page 29 of 33

Exhibit D
 

It is my medical opinion that you should not travel
while the shelter in place orders are in effect
during this pandemic. You have experienced a
medical event and this is being investigated with
tests.

Dr. Desai

aan Message ----
From: Ganesh Krishnan
Sent: 4/13/2020 11:09 AM PDT
To: Nayan P Desai, MD
Subject: RE: Need summary for my last visit

Thank you Dr. Desai

| am being asked to testify at a government trial
during the first week of May regardless of
whether the shelter in place orders are in place or
not. Given the current pandemic and my ongoing
diagnosis, | am terrified and extremely stressed to
be in public gatherings until things get cleared up.

As aresult | am asking the judge to allow me to
tastify via video conference.

Given my current diagnosis, are you able to reply
to this note and recommend that | avoid public
gatherings given the unknowns about the
pandemic and my ongoing diagnosis atleast until
the shelter in place orders are lifted?

 

Thanks for your help
Ganesh
 

oe Message -—
From: Ganesh Krishnan
Sent: 4/13/2020 12:57 PM PDT
To: Nayan P Desai, MD
Subject: RE: Need summary for my last visit

Thanks Dr. Desai.

The trial is in SF so it's in the area (will need to
drive there though) but from what | gather from
your note, | should also avoid social gatherings
during the pandemic as my condition is being
diagnosed correct?

Thanks
Ganesh

oo Message ----~-

From: Nayan P Desai, MD

Sent: 4/13/20 12:50 PM

To: Ganesh Krishnan

Subject: RE: Need summary for my last visit

Dear Mr. Krishnan,

It is my medical opinion that you should not travel
while the shelter in place orders are in effect
during this pandemic. You have experienced a
medical event and this is being investigated with
tests.

Dr. Desai

 
 

Nayan P Desai, MD

RE: Need summary for my last visit
4/43/20 1225 PM

Visible To: Me

Dear Mr. Krishnan,
Yes please avoid social gatherings too.

Dr. Desai

----- Vlessage -----
From: Ganesh Krishnan
Sent: 4/13/2020 12:57 PM PDT
To: Nayan P Desai, MD
Subject: RE: Need summary for my last visit

Thanks Dr. Desai.

The trial is in SF so it's in the area (will need to
drive there though) but from what | gather from
your note, | should also avoid social gatherings
during the pandemic as my condition is being
diagnosed correct?

Thanks
Ganesh

 
 

KEKER, VAN NEST & PETERS LLP UNDE WAL
LAURIE CARR MIMS - # 241584
Imims@keker.com

FRANCO MUZZIO - # 310618

fmuzzio@keker.com

DEEVA SHAH - #319937

dshah@keker.com

633 Battery Street

San Francisco, CA 94111-1809

Telephone: 415 391 5400

Facsimile: 415 397 7188

Attorneys for Witness LinkedIn
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, _ Case No. CR 16-00440 WHA
. Plaintiff, DECLARATION OF GANESH
KRISHNAN IN SUPPORT OF MOTION
V. TO MODIFY TRIAL SUBPOENA
YEVGENIY ALEKSANDROVICH Judge: Hon. William H. Alsup

NIKULIN,

Date Filed: October 4, 2016
Defendant.

 

 

MAY NOT BE EXAMINED WITHOUT COURT ORDER—CONTAINS MATERIAL FROM
CONDITIONALLY SEALED RECORD

 

 

 

 

 

 

 

 

 

 

DECLARATION OF GANESH i Dretmra atria ave ee
